NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                CAROLYN BARNES,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-2096
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-00534-MCW, Judge Mary Ellen
Coster Williams.
                 ______________________

               Decided: January 9, 2019
                ______________________

   CAROLYN BARNES, Leander, TX, pro se.

    JOSHUA A. MANDLEBAUM, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by JOSEPH H. HUNT, ROBERT EDWARD
KIRSCHMAN, JR., LOREN MISHA PREHEIM.
                ______________________

    Before DYK, BRYSON, and CHEN, Circuit Judges.
2                                  BARNES v. UNITED STATES




PER CURIAM.
    Plaintiff–Appellant Carolyn Barnes appeals the Court
of Federal Claims’ (“Claims Court’s”) denial of her motion
for relief under Rule 60 of the Rules of the United States
Court of Federal Claims. 1 Because we agree that the
Claims Court lacks subject matter jurisdiction, we affirm.
                      BACKGROUND
    On June 11, 2013, Ms. Barnes was convicted of aggra-
vated assault with a deadly weapon while using or exhib-
iting a firearm. Barnes v. State, No. 03-13-00434, 2016
WL 3917126, at *1 (Tex. App. July 13, 2016) (affirming
conviction). Ms. Barnes filed a complaint on behalf of
herself and her children in the Claims Court on April 13,
2017, against numerous defendants, including but not
limited to the United States, stemming from her purport-
edly wrongful conviction. The Claims Court aptly sum-
marized Ms. Barnes’ complaint as follows:
    Plaintiffs’ 179-page complaint is difficult to un-
    derstand, but appears to stem from Ms. Barnes’
    2013 aggravated assault conviction. Plaintiffs al-
    lege conspiracy on the part of a number of indi-
    viduals to “frame” Ms. Barnes for a crime she did
    not commit. Plaintiffs further claim numerous vi-
    olations of the Constitution, state and federal
    statutes, “international treaties, covenants, cove-
    nants, and conventions,” as well as breach of con-
    tract, criminal activity, and torts.




    1   Ms. Barnes styled her filing as a motion for recon-
sideration but the Claims Court treated it as a Rule 60
motion for relief from judgment.
BARNES v. UNITED STATES                                  3



S.A. 207. All of Ms. Barnes’ allegations before the Claims
Court amount to collateral attacks on her criminal convic-
tion.
    On November 29, 2017, the Claims Court dismissed
Ms. Barnes’ complaint for lack of subject matter jurisdic-
tion. The Claims Court entered judgment on November
30, 2017. Ms. Barnes submitted a motion styled as a
“motion to reconsider” on December 29, 2017. The Claims
Court construed Ms. Barnes’ motion as a motion for relief
from the judgment under Rule 60. On May 24, 2018, the
Claims Court denied Ms. Barnes’ motion because she
“ha[d] not articulated any grounds warranting reconsid-
eration.” Ms. Barnes appealed to this court on June 21,
2018. We have jurisdiction over this appeal under 28
U.S.C. § 1295(a)(3).
                       DISCUSSION
    This court reviews a denial of a motion for relief from
judgment for abuse of discretion. Progressive Indus., Inc.
v. United States, 888 F.3d 1248, 1255 (Fed. Cir. 2018).
We review the Claims Court’s dismissal for lack of subject
matter jurisdiction de novo. Alpine PCS, Inc. v. United
States, 878 F.3d 1086, 1092 (Fed. Cir. 2018).
    Ms. Barnes purports to appeal from the Claims
Court’s judgment dismissing her complaint. But Ms.
Barnes’ appeal was docketed on June 21, 2018, well past
the 60-day deadline to appeal from the Claims Court’s
November 2017 judgment of dismissal. See Fed. R. App.
P. 4(a)(1)(B). Though this deadline may be suspended by
a motion under Rule 60, that is only so where the motion
was filed with the Claims Court “within the time al-
lowed,” which in this case is 28 days following entry of
judgment. See Fed. R. App. P. 4(a)(4)(A)(vi).
    Because Ms. Barnes filed her motion for relief with
the Claims Court 29 days after the Claims Court’s judg-
ment of dismissal was entered, her motion did not sus-
4                                  BARNES v. UNITED STATES




pend the deadline to appeal the Claims Court’s order of
dismissal and was therefore untimely. Our jurisdiction is
thus limited to a review of the Claims Court’s denial of
Ms. Barnes’ motion for relief from judgment. See Browder
v. Dir., Dep’t of Corr., 434 U.S. 257, 263 (1978) (“[A]n
appeal from denial of [Federal Rule of Civil Procedure]
60(b) relief does not bring up the underlying judgment for
review.”); Brown v. United States, 80 F. App’x 676, 677
(Fed. Cir. 2003) (construing plaintiff’s untimely motion for
reconsideration as a Rule 60 motion for relief from judg-
ment and limiting this court’s review to the denial of Rule
60 relief). 2 Even if we were to consider Ms. Barnes’
appeal from both the Claims Court’s order of dismissal
and denial of relief under Rule 60, the result would be the
same.
     Ms. Barnes’ claims are collateral attacks on her crim-
inal conviction. It is well-established that the Claims
Court “lacks jurisdiction to consider claims which amount
to ‘collateral attacks’ on criminal convictions.” Mercer v.
United States, 668 F. App’x 362, 363 (Fed. Cir. 2016);
accord Beadles v. United States, 115 Fed. Cl. 242, 245
(2014); Carter v. United States, 228 Ct. Cl. 898, 900
(1981). The Claims Court thus correctly dismissed Ms.
Barnes’ claims for lack of jurisdiction.
   To the extent that Ms. Barnes argues that the limits
on the jurisdiction of the Claims Court are unconstitu-



    2   The standard of review for a denial of relief is the
same for both a Rule 60 motion under the Federal Rules
of Civil Procedure and the Rules of the Court of Federal
claims. See Info. Sys. & Networks Corp. v. United States,
994 F.2d 792, 794 & n.3 (Fed. Cir. 1993) (applying the
Rule 60 standard of review from Browder because “Rule
60(b) of the Claims Court is a virtual duplicate of Federal
Rule of Civil Procedure 60(b)”).
BARNES v. UNITED STATES                                   5



tional, she provides no reasoned basis for why this would
be the case.
                       CONCLUSION
     Because the Claims Court did not err in dismissing
Ms. Barnes’ case for lack of subject matter jurisdiction, we
affirm.
                       AFFIRMED
                          COSTS
   No costs.